FARIS, J.
(dissenting.) — I agree that the facts in this case fail to bring it within the ordinance pleaded, but I cannot concur in the view that other facts in the case bring it within the rule announced in the case of Ahnefeld v. Railroad, 212 Mo. 280. In what I shall suggest I am conceding, for the argument’s sake, the correctness of the rule of the Ahnefeld case which puts trespassers and mere licensees in the same category, and which, in the face of the■ rule existing in practically all other jurisdictions (20 R. C. L. 142), requires a lookout to be kept for all trespassers upon defendant’s tracks at places whereat such persons from their custom of trespassing are liable to be. This rule to the extent noted is too well-settled to dispute.
*683I concede that there was shown abundant u?,er through a long period of years, of defendant’s yards and tracks to create a custom through user from which a license to walk on the tracks may be deduced, so as to necessitate the maintenance, under the -rule in the Ahnefeíd ease, of a lookout for persons walking on, or crossing over these yards and tracks. But that is not the case before us; a license to walk on or cross over the yards and tracks does not embrace or include a license to enter on and in cars standing on such tracks and in such yards. If plaintiff (whose condition is so pitiable as almost to shake calm judgment) had been walking on or crossing over the tracks or yards when he was injured there would be under the rule supra, a fairly clear case of liability. But he was in no such position. He was on top of a coal car astride of the brake-ivheel, when the defendant, pursuing its ordinary business in its usual and necessary way, shook him off while making a coupling and ran over him. So, I think before plaintiff can invoke the rule of the Ahnefeld case and recover, implied consent to user creating a license for boys to be and play upon cars must be shown. I do not think it can be the law that the defendant was required to keejD a lookout for trespassers in and on its cars, or to seek out such and warn them or evict them, before it was entitled to use is property in its customary way. Surely (absent the rule in the “turntable cases,” neither pleaded, invoked nor applicable here), it would be a dangerous doctrine to say that implied consent to a trespass in or on cars, or in one’s house or barn, could ever grow into such a license from user. But even if I am wrong about this, surely the duty to keep a lookout for a trespasser whose presence is neither actually known nor suspected, cannot arise, in the very teeth of a continuous and perennial effort of the owner, or the defendant here to- prevent such user.
The courts of Missouri stand almost alone in having extended the “last-clear-chance” doctrine to include not only the duty to avoid (if possible to do so with the appliances at hand) injuring one who is guilty of con*684current contributory negligence after he is seen to be in danger, but also to require the, maintenance by a defendant railroad of a lookout at certain places whereat such contributory negligence is likely to occur. These places include public streets of cities, towns, and villages, public road crossings over railroads, private railroad yards and even stretches of track in the country whereon trespassers are and have been so long accustomed to walk as to create upon defendant’s part an implied invitation to such trespassers to use its private property as a public path. But the question here goes far beyond this present conceded status of the Missouri, or humanitarian, rule.
The requirement to keep a lookout for trespassers on a stretch of track in the country, or in a private switchyard, inevitably arises from implied consent, or invitation, to trespassers to use such switchyards or tracks as ways of passage. This implied-consent is to be deduced from long acquiescence in such use by the public. If there has been no such acquiescence it is difficult to see how the- duty could ever arise to keep a lookout for trespassers. It is true that the Ahnefeld case puts the basis of such a duty upon the humane principle that the defendant on account of long continued use of its tracks as passage-ways by trespassers had reason to expect trespassers to be there and so was required to maintain a lookout for them. This may be called the Missouri extension of the last-clear-chance doctrine, but granting its correctness there are I think in the instant case two glaring points of differentiation from the Ahnefeld case. In the Ahnefeld case it was applied to the duty of keeping a lookout for persons walking upon the tracks of a railroad, whereon persons had walked without objection, let or hindrance from such railroad for twenty-five years. In this case, it is sought to apply it to rolling-stock in a case where boys were accustomed to: play upon gravel-cars in defendant’s private yards; not with the consent of defendant, express or implied, but against the continuous efforts of defendant, the police officers and the father of this boy *685to prevent such use. We of course leave out tlie efforts of the public officers and of the father of the boy to prevent such use, since such facts go only to conceded contributory negligence. But the new and serious question here is: Can a custom of user, which must be bottomed on implied consent, or invitation, grow up which will require the keeping of a lookout, when defendant is continuously using every effort to prevent such unauthorised use f We have called attention to the Missouri extension of the humanitarian doctrine as set out in the Ahnefeld ease. But there is a vast difference between the very convenient and natural use of a railroad track by pedestrians, and the going in and on standing cars and using them as play-houses. Likewise there is a difference between requiring the duty to keep a lookout from one who by long acquiescence has seemed to consent to a trespass and from one who has continuously and publicly denied and negatived that consent. I think in respect of the two behalves mentioned, the majority opinion goes beyond the Ahnefeld case, which itself goes far beyond the rule in practically all other jurisdictions. [20 R. C. L. 142; 29 Cyc. 530; 33 Cyc. 855.]
So, I am of the view that before plaintiff can invoke the rule of the Ahnefeld case he must show that the duty to keep a lookout for him arose from implied consent, from acquiescence of defendant, for him to be and play upon its standing cars. There is no such consent to be implied from the facts here, but the contrary appears. For the plaintiff. in his own testimony, in answer to questions from his counsel, said: “Q. I say did any of the trainmen ever order you away from cars that were standing, standing cars. A. Yes, sir.” His counsel, evidently deeming that he had not heard aright, again asked plaintiff: “Q. I say did they order you away from the standing cars, the cars that were standing? A. Yes, sir. Q. Who ordered you away? A. The man working at the digger.” ’ Testifying as to the efforts of the local police to keep him out of the yards, the plaintiff said: “Q. Do you know Mr. Anderson, *686who is a policeman over there? A. Yes, .sir. Q. He used to come down where you boys were, didn’t he, and tell you to get away? A. Yes, sir. Q. He told you the night before you got hurt; do you remember a crowd of you boys being there? A. Yes, sir. Q. And he told you you ought to go away, that you might get hurt, didn’t he? A. Yes, sir. He has told us all. Q. Told you all that? A. Yes, sir. Q. Did you go away that time? A. Yes, sir. Q. Came back the next day? A. Yes sir. Q. Now, do you know some other policeman and officers up there who told you boys to keep away? A. Yes, sir. Q. And do you know the engine crew that run those engines? A. No, sir. Q. Don’t you know any of those men? A. No, sir. Q. Did you ever see any of the boys throw rocks at them when they would tell the boys to get away? A. Yes, sir. Q. Who did you see throw rocks? A. I seen Moxley throw rocks at the boys. Q. Did you ever throw rocks at any of them? A. No, sir. Q. Well, now, whenever the trainmen or officers and men around the sand-digger over there, when they would see you boys around there, they would tell you to go away, wouldn’t they? A. Yes, sir.”
In cross-examination plaintiff was asked: ££Q. Well, now, whenever the trainmen, or officers and men around the sand-digger over there did see you boys around there, they would tell you to go away, did they not? A. Yes, sir.”
One of the plaintiff’s witnesses, a Mr. Helton, who had been a member of the Hannibal police force, said that he had been instructed to keep boys off of these cars. Thereupon he was asked whether he had been able to keep them off. He answered': “We did all we could to keep them off. Yes, sir, we did our best. Q. Run them off the cars? A. Yes, sir.” Another witness for plaintiff, upon this point, said: ££Q. What do boys do? A. They jump on and off the engine and on the cars. It is a hard matter to keep them off down there. I didn’t notice anybody that day. Q. I mean before that time? A. Oh, yes, I have. Q. Have you ever had any experience with trying to keep the boys off? A. Oh I *687have, yes. They would jump off one end and would jump on the other. Q. You mean you would put the same boy off one end and he would run and jump on to the other? A. Yes, sir, I have. Q. Was that frequent? A. 0, not very frequent, but I have done it several times. Q. Would you say it was an easy matter, or a hard matter, to keep the boys off? A.. When they take a notion to get on it is a hard matter to keep them off.”
It would seem to be a contradiction in terms to say that plaintiff in the face of the facts shown by the record, which in part I set out, can bring himself within the pale of a licensee upon the ground of implied consent or invitation. “Implied invitation,” says the Supreme Court of New Jersey, “is part of the law of negligence by which an obligation to use reasonable care arises from the conduct of the parties; its essence is that the defendant knew, or ought to have known, that something that he was doing or permitting to bé done might give rise in an ordinarily discerning mind to a natural belief that he intended that to be done which his conduct had led the plaintiff to believe that he intended. It is not enough that the user believed that the use was intended; he must bring his belief home to the owner by pointing to some act or conduct of his that afforded a reasonable basis for such a belief.” [Furey v. Railroad, 67 N. J. L. l. c, 275.]
I am convinced that upon the facts of the case defendant owed no duty to avoid injuring plaintiff ivhere he sat till it actually saw him. There is no proof that he was ever seen or that he was known to be in a place of danger before the accident. His lamentable condition appeals to me strongly, and I regret that I can not bring myself to see* any cause of action in him. Therefore, I dissent to the views and judgment reached by the majority, and for the reasons given vote to reverse the case outright.